ao nN OS

\Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
21
28

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 1 of 14

Richard A. Beshwate, Jr., Esq., (SBN 179782)
LAW OFFICE OF RICHARD A. BESHWATE, JR.
1330 “L” Street, Suite D

Fresno, CA 93721

Phone: (559) 266-5000

Email: attybesh@gmail.com

Attorney for Defendant
KENNETH PATTERSON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

THE PEOPLE OF THE UNITED STATES Case No.: 1:19-cr-00230-DAD-BAM
OF AMERICA,
MEMORANDUM IN SUPPORT OF
Plaintiff, MOTION FOR MODIFICATION OF
SUPERVISED RELEASE CONDITIONS
VS. i
Date: February 26, 2020

Time: 8:30 a.m.
KENNETH PATTERSON, Dept.: 8

D t
efendan Action Filed: October 31, 2019

Trial Date: | Not yet set

 

 

 

 

 

NOTICE OF MOTION AND MOTION FOR MODIFICATION OF SUPERVISED RELEASE CONDITIONS
o Oo N DW

10
1]
12
13
14
15
16
17
18
19
20
21
De
23
24
2
26
27
28

 

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 2 of 14

TO MCGREGOR SCOTT , UNITED STATES ATTORNEY, EASTERN DISTRICT OF
CALIFORNIA; AND VINCENT ANTONIO TENNERELLI, ASSISTANT UNITED STATES
ATTORNEY:

PLEASE TAKE NOTICE, hereby given, that on the 26 day of February, 2020, at the hour of
8:30 AM, or as soon thereafter as the matter may be heard in Department 8 of the above-entitled
court, Defendant Kenneth Patterson, through his attorney of record, Richard A. Beshwate, Jr., will,
and hereby does, move this Court for an order granting Mr. Patterson’s request to modify the terms
and conditions of his release pending trial pursuant to Title 18, United States Code, section 3 142 et
seq. in order to have surgery in Mexico, currently scheduled for March 3, 2020. Furthermore, Mr.
Patterson seeks to modify certain conditions of his release—namely, conditions (7c), (7g) and (7f)
which respectively restrict Mr. Patterson from traveling outside of the Eastern District of California,
require submission to drug testing, and restrict the use of narcotic/controlled substances. Pretrial
Services does not oppose Mr. Patterson’s request. This motion is brought pursuant to Title 18, United
States Code, section 3142 et seq.

This motion will be based upon this Notice of Motion and Motion, Memorandum of Points
and Authorities, Declaration of Richard A. Beshwate, Jr., exhibits, and on such additional evidence

and arguments as may be presented at the hearing of this motion.
Date: February 24, 2020 LAW OFFICE OF RICHARD A. BESHWATE, JR.

/s/ Richard A. Beshwate, Jr.

RICHARD A. BESHWATE, JR.
Attorney for Defendant
KENNETH PATTERSON

l
NOTICE OF MOTION AND MOTION FOR MODIFICATION OF SUPERVISED RELEASE CONDITIONS

 
nN BD

10
11
12
13
14
15
16
17
18
19
20
21
Ze
23
24
25
26
Zt
28

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 3 of 14

Richard A. Beshwate, Jr., Esq., (SBN 179782)
LAW OFFICE OF RICHARD A. BESHWATE, JR.
1330 “L” Street, Suite D

Fresno, CA 93721

Phone: (559) 266-5000

Email: attybesh@gmail.com

Attorney for Defendant
KENNETH PATTERSON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

THE PEOPLE OF THE UNITED STATES Case No.: 1:19-cr-00230-DAD-BAM
OF AMERICA,
MEMORANDUM IN SUPPORT OF
Plaintiff, MOTION FOR MODIFICATION OF
SUPERVISED RELEASE CONDITIONS
Vs.
Date: February 26, 2020

Time: 8:30 a.m.
KENNETH PATTERSON, Dept.: 8

D
efendant Action Filed: October 31, 2019

: Trial Date: Not yet set

 

 

 

 

 

MEMORANDUM ISO MOTION FOR MODIFICATION OF SUPERVISED RELEASE CONDITIONS
10
11
12
13
14
15
16
17
18
19
20
21
ye
Zo
24
20
26
27
28

 

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 4 of 14

INTRODUCTION

On October 31, 2019, Kenneth Patterson (“Mr. Patterson”), was charged by Indictment, for
allegedly violating Title 18, United States Code, section 1343, Fraud by Wire, Radio, or Television
(six counts); Title 18, United States Code, section 1344, Bank Fraud; and Title 26, United States
Code, section 7201, Attempt to Evade or Defeat Tax. (Beshwate Decl. { 2.) Mr. Patterson was
released from custody by order of this Court pending trial on the aforementioned charges. Mr.
Patterson has been compliant with substantially all the requirements and conditions of his pretrial
release. However, due to a life-threatening health condition, Mr. Patterson seeks to modify the
conditions of his pretrial release in order to have surgery in Mexico, currently scheduled for March 3,
2020.

STATEMENT OF FACTS

On or about November 1, 2019, Mr. Patterson was released from custody by order of this
Court pending trial on the aforementioned charges. (Beshwate Decl. § 3; Exhibit A.) Pursuant to the
terms and conditions of his pretrial release, Mr. Patterson must reside in a location approved by
Pretrial Services and not move or be absent from this residence for more than two (2) hours without
prior approval. (Exhibit A § 7(c)). Furthermore, Mr. Patterson is restricted from traveling outside of
the jurisdiction of the Eastern District of California. (/d.)

On March 3, 2020, Mr. Patterson is scheduled to have a “Vertical Sleeve Gastrectomy.” The
medical procedure is to take place in Tijuana, Mexico. (Beshwate Decl. {| 4.) Mr. Patterson has
already secured the funds for surgery and has paid for his flight. (/d.) Because the surgery will require
extensive pain management—post-surgery; Mr. Patterson also would need relieved from drug testing.
Pretrial Services does not object to either of Mr. Patterson’s requests. (/d.)

ARGUMENT
1. General Legal Principles re Release or Detention of a Defendant Pending Trial

Upon the appearance before a judicial officer of a person charged with an offense, the judicial
officer shall issue an order that, pending trial, the person be: (1) Released on personal recognizance
or upon execution of an unsecured appearance bond, under subsection (b) of this section; (2) released

on a condition or combination of conditions under subsection (c) of this section; (3) temporarily
1

MEMORANDUM ISO MOTION FOR MODIFICATION OF SUPERVISED RELEASE CONDITIONS

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 5 of 14

detained to permit revocation of conditional release, deportation, or exclusion under subsection (d) of
this section; or (4) detained under subsection (e) of this section. 18 U.S.C.S. § 3 142(a). If the judicial
officer determines that the release described in subsection (b) of this section will not reasonably
assure the appearance of the person as required or will endanger the safety of any other person or the
community, such judicial officer shall order the pretrial release of the person be subject to certain
conditions as set forth in Subdivision (c)(1)(B). 18 U.S.C.S. § 3142(c). The judicial officer may at
any time amend the order to impose additional or different conditions of release. 18 U.S.C.S. §
3142(c)(3).
2. An Exercise of Court Discretion is Warranted in Mr. Patterson’s Case

Mr. Patterson is scheduled for a life-saving surgery on March 3, 2020 which would require his
travel outside of the Eastern District of California; specifically, to Tijuana Mexico. It is anticipated
that after surgery, Mr. Patterson may be prescribed narcotics/controlled substances to aid in his
recovery; thus, placing Mr. Patterson in the position of violating one or more of the conditions of his
release. Mr. Patterson has already secured the approval of Pretrial Services to modify certain
conditions of his release—namely, conditions (7c), (7g) and (7f). Mr. Patterson would therefore be
allowed to travel outside of the Eastern District of California, be relieved of submitting to further
drug testing and be able to consume medically prescribed narcotics/controlled substances as required
by his treating physicians.

CONCLUSION

For the foregoing reasons, this Court should grant Mr. Patterson’s request to modify the terms

and conditions of his release pending trial pursuant to Title 18, United States Code, section 3142 et

seq.

Date: February 24, 2020 LAW OFFICE OF RICHARD A. BESHWATE, JR.

/s/ Richard A, Beshwate, Jr.
RICHARD A. BESHWATE, JR.

Attorney for Defendant
KENNETH PATTERSON
2
MEMORANDUM ISO MOTION FOR MODIFICATION OF SUPERVISED RELEASE CONDITIONS

 
oOo Oo N DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 6 of 14

Richard A. Beshwate, Jr., Esq., (SBN 179782)
LAW OFFICE OF RICHARD A. BESHWATE, JR.
1330 “L” Street, Suite D

Fresno, CA 93721

Phone: (559) 266-5000

Email: attybesh@gmail.com

Attorney for Defendant
KENNETH PATTERSON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

&
4

THE PEOPLE OF THE UNITED STATES Case No.: 1:19-cr-00230-DAD-BAM
OF AMERICA, :
DECLARATION OF RICHARD A.
Plaintiff, BESHWATE, JR. IN SUPPORT OF
MOTION FOR MODIFICATION OF
vs. SUPERVISED RELEASE CONDITIONS

Date: February 26, 2020
KENNETH PATTERSON, Time: 8:30 a.m.

Defendant Dept.: 8

Action Filed: October 31, 2019
Trial Date: | Not yet set

 

 

 

DECLARATION ISO MOTION FOR MODIFICATION OF SUPERVISED RELEASE CONDITIONS
oo Oo NIN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 7 of 14

I, RICHARD A. BESHWATE, JR., do hereby declare as follows:

L I am over the age of 18 years and I am an attorney at law, licensed to practice in all the
state courts of California. I represent the above-named Defendant in this action. I have personal
knowledge of the facts stated in this declaration, and if called as a witness, could and would testify
competently to the truth of the facts as stated herein.

2. On October 31, 2019, Kenneth Patterson (“Mr. Patterson”), was charged by
Indictment, for allegedly violating Title 18, United States Code, section 1343, Fraud by Wire, Radio,
or Television (six counts); Title 18, United States Code, section 1344, Bank Fraud; and Title 26,
United States Code, section 7201, Attempt to Evade or Defeat Tax.

3. On or about November 1, 2019, Mr. Patterson was released from custody by order of
this Court pending trial on the aforementioned charges. A true and correct copy of this Court’s Order
Setting Conditions of Release, filed on November 1, 2019, is attached hereto as Exhibit A and
incorporated herein by reference. Pursuant to the terms and conditions of his pretrial release, Mr.
Patterson must reside in a location approved by Pretrial Services and not move or be absent from this
residence for more than two (2) hours without prior approval. (Exhibit A { 7(c)). Furthermore, Mr.
Patterson is restricted from traveling outside of the jurisdiction of the Eastern District of California.
(d.)

4. On March 3, 2020, Mr. Patterson is scheduled to have a “Vertical Sleeve
Gastrectomy.” The medical procedure is to take place in Tijuana, Mexico. Mr. Patterson has already
secured the funds for surgery and has paid for his flight. Because the surgery will require extensive
pain management—post-surgery; Mr. Patterson also would need relieved from drug testing. Pretrial
Services does not object to either of Mr. Patterson’s requests.

I declare under the penalty of perjury of the laws of the State of California that the foregoing

is true and correct.

Date: February 24, 2020 /s/ Richard A. Beshwate, Jr.
RICHARD A. BESHWATE, JR.

1
DECLARATION ISO MOTION FOR MODIFICATION OF SUPERVISED RELEASE CONDITIONS

 
ao nN aD

Go Oo

11
12
13
14
15
16
17
18
19
20
21

pS
24
25
26
27
28

 

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 8 of 14

Richard A. Beshwate, Jr., Esq., (SBN 179782)
LAW OFFICE OF RICHARD A. BESHWATE, JR.
1330 “L” Street, Suite D

Fresno, CA 93721

Phone: (559) 266-5000

Email: attybesh@gmail.com

Attorney for Defendant

KENNETH PATTERSON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

THE PEOPLE OF THE UNITED STATES Case No.: 1:19-cr-00230-DAD-BAM
OF AMERICA,
[PROPOSED] ORDER RE MOTION FOR
Plaintiff, MODIFICATION OF SUPERVISED
RELEASE CONDITIONS

vs.
Date: February 26, 2020

Time: 8:30 a.m.
KENNETH PATTERSON, Dept.: 8

Defendant . .
Action Filed: October 31, 2019

Trial Date: _ Not yet set

 

 

 

[PROPOSED] ORDER RE MOTION FOR MODIFICATION OF SUPERVISED RELEASE CONDITIONS
oo lfO ON DN

 

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 9 of 14

ORDER
Defendant Kenneth Patterson’s motion to modify the terms and conditions of his release
pending trial pursuant to Title 18, United States Code, section 3 142 et seq. came on for hearing on the
February _, 2020, at 8:30 a.m., in the above-captioned court. Having reviewed and considered the
motion, the pleadings in support thereof, the pleadings in opposition, and finding good cause therefor:
IT IS ORDERED that Defendant Kenneth Patterson’s motion is GRANTED.
IT IS SO ORDERED.

Dated:

 

Judge of the Superior Court

1
[PROPOSED] ORDER RE MOTION FOR MODIFICATION OF SUPERVISED RELEASE CONDITIONS

 
Ww

oOo Oo N DD

10
11
12
13
14
15
16
17
18
19
20
Zi
22
23
24
25
26
27
28

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 10 of 14

Richard A. Beshwate, Jr., Esq., (SBN 179782)

LAW OFFICE OF RICHARD A. BESHWATE, JR.

1330 “L” Street, Suite D
Fresno, CA 93721

Phone: (559) 266-5000
Email: attybesh@gmail.com

Attorney for Defendant
KENNETH PATTERSON

*

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

THE PEOPLE OF THE UNITED STATES
OF AMERICA, 4

Plaintiff,

VS.

KENNETH PATTERSON,

Defendant

 

Case No.: 1:19-cr-00230-DAD-BAM

PROOF OF SERVICE RE
MOTION FOR MODIFICATION OF
SUPERVISED RELEASE CONDITIONS

Date: February 26, 2020
Time: 8:30 a.m.
Dept.: 8

Action Filed: October 31, 2019
Trial Date: Not yet set

 

 

1

PROOF OF SERVICE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cr-00230-DAD-BAM Document 16 Filed 02/24/20 Page 11 of 14

I am over the age of 18 and not a party to this action. I am a resident of or employed in the
county where the mailing occurred; my residence address is: 1330 “L” Street, Suite D Fresno, CA

93721.

On February 24, 2020, I served the foregoing document(s) described as:

1.

= -

Notice of Motion re Modification of Supervised Release Conditions;
Memorandum in Support of Modification of Supervised Release Conditions;
Declaration in Support of Modification of Supervised Release Conditions;

Proposed Order re Modification of Supervised Release Conditions.

The documents were served to the following parties:

 

 

United States Attorney's Office

Robert E. Coyle United States Courthouse
2500 Tulare Street, Suite. 4401

Fresno, CA. 93721

 

 

XX

By U.S. Mail: I deposited such envelope in the mail with postage thereon fully
prepaid. I am aware that on motion of the party served, service is presumed invalid if
postal cancellation date or postage meter date is more than one day after date of
deposit for mailing in affidavit.

By First-Class Mail: (Code of Civ. Proc. §§ 1013 and 1013(a))

 

By Overnight Delivery: (Code Civ. Proc. §§ 1013(c) and (d))
By Certified Return Receipt Mail: (Code of Civ. Proc. §§ 1013 and 1013(a))

By Personal Service: I caused such envelope to be delivered by hand personally to:

at AM/PM

By Facsimile: I served a true and correct copy by facsimile during regular business
hours to the number(s) listed above. Said transmission was reported complete and
without error.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

Date: February 24, 2020

 

2
PROOF OF SERVICE

 

 
‘, AO 1998 Rev. OSE haha Cae Saco

  

UNITED Sears DismicrC0 COURT A FED

Eastern District of California NOV 01 2019

. cee CLERK, U.S. DISTRIOT COURT
UNITED STATES OF AMERICA, ) EASTERN i OF CALIFORNIA
, ) BY. ‘
) CaseNo. _1:19-CR-00230-DAD-BAM
KENNETH SHANE PATTERSON )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while onzelease.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) ‘The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose,

The defendant must appear at: _ UNITED STATES EASTERN DISTRICT COURT
Place

2500 TULARE STREET, FRESNO CALIFORNIA, 93721

on JANUARY 13, 2020 AT 1:00PM, COURTROOM 8, BEFORE MAGISTRATE JUDGE BARBARA A. MCAULIFFE
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.
 

Doc. No. 1:1-CR-00230-DAD-BAM
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked

below:

mM (6)

The defendant is placed in the custody of:

Name of person or organization Emily Baxter

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions ofse ase or disappears.

EAA &

R &

RN RE AAA

SIGNED:

 

The defendant must:

(a)
{b)
(c)
(d)
(e)
(f)

(g)
(h)

(i)
Q)
(k)

(1)
(m)

(0)
(p)

report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations,

report in person to the Pretrial Services Agency on the first working day following your release from
custody;

reside at a location approved by the PSO, and not move or be absent from this residence for more than 24
hrs. without prior approval of PSO; travel restricted to Eastern District of California, unless otherwise
approved in advance by PSO; .

cooperate in the collection of a DNA sample;

report any contact with law enforcement to your PSO within 24 hours;

not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

submit to drug and/or alcohol testing as approved by the PSO, You must pay all or part of the costs of the
testing services based upon your ability to pay, as determined by the Pretrial Services Officer; ,

refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without
a prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of
any prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be
used;

not apply for or obtain a passport or any other traveling documents during the pendency of this case;
not solicit any person for investments;

not open any bank account, in your name or the name of any business, without approval of Pretrial
Services;

not engage in any business providing access to private financial or tax information;

not open any bank account, in your name or the name of any business, without approval of Pretrial
Services;

not make any fraudulent transfer of property; and,

have no communication with the following individuals: Helen Quan, Geoff Steinbach, Jay Steinbach,
Abdulafed Ali, Josemar Mercado, and Marlene Robertson.
PUT GI

a0 58 Re 00 REE aA ABARBOSNAS BANA M> ROHR! FIURECRHON AD oe GA 7 Pees

 

ADVICE OF PENALTIES AND SANCTIONS |
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This entence will be
consecutive (12, in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or atternpt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly. more serious if they involve a killing or attempted killing.

[f, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but fess than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony —- you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

| acknowledge that 1 am the defendant in this case and that | am aware of the conditions of release. 1 promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

   

> {
K : nn

a Directions to the United States Marshal

oo

a ‘The defendant is ORDERED released after processing.

BARBARA A, McAULIFFE, US MAGISTRATE JUDGE _..
' Printed name and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
